UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7762



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM PATRICK MILLER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Lyle E. Strom, Senior
District Judge, sitting by designation. (CR-98-7, CA-01-598-3)


Submitted:   April 24, 2003                    Decided:   May 1, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Patrick Miller, Appellant Pro Se. Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Patrick Miller seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000). An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims addressed by a district

court on the merits absent “a substantial showing of the denial of

a constitutional right.”   28 U.S.C. § 2253(c)(2) (2000); see Rose

v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S. 941

(2001).   We have independently reviewed the record and conclude

that Miller has not made the requisite showing.   See Miller-El v.

Cockrell, 123 S. Ct. 1029, 1039-40 (2003).   Accordingly, we deny a

certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2